Citation Nr: 1508250	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-27 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC).

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to service connection for the Veteran's bilateral hearing loss, for substitution or accrued benefits purposes.

4.  Entitlement to service connection for the Veteran's tinnitus, for substitution or accrued benefits purposes.

5.  Entitlement to a nonservice-connected burial allowance.

6.  Entitlement to substitution of claimant due to the death of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1946 to March 1947.  The Veteran died in December 2011 and the Appellant filed her claims as the Veteran's surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In September 2011, the Veteran, prior to his death, filed claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran died in December 2011.  In January 2012, the Appellant submitted VA Form 21-530 Application for Burial Benefits and VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  Subsequently, in June 2012, the RO issued an administrative decision that denied the Appellant's claims and the Appellant appealed.
 
Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.      

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant.  Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

Thus, the Board construes the Appellant's January 2012 VA Form 21-534 as an inferred request to substitute as the claimant in the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 38 C.F.R. § 20.101(a).  In a June 2012 administrative decision, the RO denied the Appellant's claims; however, the RO did not initially adjudicate whether the Appellant was seeking substitution or accrued benefits.  A remand is therefore required to clarify whether the Appellant is pursuing the claim as a substitute for the Veteran or on an accrued benefits basis.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010). 
Finally, regarding the claims for DIC, nonservice-connected death pension benefits, nonservice-connected burial benefits, and service connection for bilateral hearing loss and tinnitus, as the substitution claim is being remanded for initial RO adjudication, this development could affect the outcome of the remainder of the Appellant's claims.  For these reasons, the Board finds that claims are inextricably intertwined with the pending substitution claim.  Thus, a decision on these claims will be deferred pending adjudication of the substitution claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision adjudicating whether the Appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

If the basic eligibility requirements for substitution are met, contact the Appellant and her representative to ascertain whether the Appellant wishes to waive the right to substitute with respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus (and thus her claims would be adjudicated on an accrued benefits basis) or whether she would like to proceed on a substitution basis. 

2.  After completing the above action, adjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus, on either a substitution or accrued benefits basis.  Additionally, readjudicate the remaining issues on appeal.  If the claims remain denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




